OPINION
By the Court,
Zenoff, C. J.:
This is the second appeal in a lawsuit that became extensive and further complicated since our first opinion in Blosser v. Wilcox, 83 Nev. 124, 424 P.2d 886 (1967). At issue is a contract for the sale of real property, a cotton farm located in Clark County, which contract Theodore and D. Marie Blosser seek to enforce as sellers by this action for specific performance.
Blosser and Wilcox are the owners of adjoining parcels of 248 and 440 acres respectively. The parties agreed to a contract of sale under which they were to be bound by the results of appraisal of an agreed-upon appraiser. The contract provided for the sale of the Blosser ranch to Wilcox and the latter’s efforts to sell the two as one operating unit. If a satisfactory sale could not be made within two years, Wilcox was to purchase Blosser’s ranch outright for its fair market value as determined by the appraiser.
An appraisal was submitted by the appraiser, Thomas E. Taney, but Taney later submitted a revised appraisal which valued the Blosser property at $20,000 less than the first appraisal. Blosser insisted that the second appraisal was tainted by Wilcox and his California attorney wrongfully impressing *162their will upon Taney and that therefore the first appraisal should stand. The reason for the revised appraisal was that Taney had appraised the residence dwelling on the farm at its reconstruction cost and the farm machinery at its auction value which Wilcox asserts is not proper under the contract. The Blossers appeal from the trial court’s approval of the second appraisal as reported by a master in the master’s report.
This appeal presents the question of whether the first or second of two appraisals submitted under a contract of sale was the proper one.1 An appointed master, as well as the lower court, held that the second appraisal was properly submitted and should be adopted. We agree.
The appraiser, Thomas E. Taney, testified to the effect that his first appraisal was not intended to be a true appraisal. Instead, it was his attempt to compromise a difficult economic condition existing between the parties which was brought about by their involvement in the cotton industry and which was peculiar to the area wherein their farms are located. When that attempt failed, evidenced by Wilcox’s objection to the formula used for the appraisal, Taney appraised in accordance with principles acceptable in the appraisal of farms.
The revised figure was lower than the original because the residence and equipment were included as part of the farm package, whereas, the first figure was based on separate appraisals on an “auction” basis. The residence and machinery had considerably less value when considered as part of an operating farm than if they were sold or valued separately.
Wilcox’s disagreement with Taney’s first appraisal was on valid grounds. Although voiced to Taney without Blosser’s presence, Wilcox was doing only what could be expected, that is, insisting that Taney follow proper appraisal practices in appraising the farm as an entity as required by the contract.
Despite appellants’ efforts to attribute bad faith to Taney and thus avoid a second appraisal we find no corruption. It is noted, *163too, that Blosser tried to exercise his personal will on Taney in private conversations with him on several occasions. Nevertheless, bad faith cannot be charged to anyone in this difficult transaction. We will not disturb the lower court’s findings. NRCP 52(a). Overall, it had developed that the first figure was founded upon improper and unrecognized methods of appraising. Undoubtedly, an order would have issued to do the appraisal over. This in effect is what resulted anyway.
In one respect we might have disagreed with the trial court. Blosser sued to recover on the first and higher appraisal. Wilcox chose to deem that action a breach on Blosser’s part and obtained rescission. Blosser should have the opportunity to accept or reject the second appraisal. If he rejects that appraisal after the rendition of this opinion, then the deal must fail.
Affirmed, but remanded to the trial court for further proceedings as stated.
Mowbray and Thompson, JJ., concur.

 The relevant parts of the contract are as follows:
“Both Wilcox and Blosser properties described in Exhibit A shall be appraised by an independent appraiser to determine their fair market value as separate and distinct farms and also their joint value as a single farm. . . . The appraisal shall include the fair market value of the improvements and the farming machinery and related equipment to be transferred by Blosser to Wilcox, a list of such machinery and equipment being set forth in Exhibit B, which said exhibit is attached hereto and by this reference incorporated herein as if fully set forth.” (Emphasis added.)